Exhibit 10.2

Execution Version

 

 

 

AMENDED AND RESTATED GUARANTY AGREEMENT

dated as of

March 7, 2017

among

TRINITY ACQUISITION PLC,

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY,

THE OTHER GUARANTORS

IDENTIFIED HEREIN

and

BARCLAYS BANK PLC,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1  

SECTION 1.01.

 

Credit Agreement

     1  

SECTION 1.02.

 

Other Defined Terms

     2  

ARTICLE II The Guarantee

     3  

SECTION 2.01.

 

Guarantee

     3  

SECTION 2.02.

 

Guarantee of Payment

     3  

SECTION 2.03.

 

No Limitations

     3  

SECTION 2.04.

 

Reinstatement

     5  

SECTION 2.05.

 

Agreement To Pay; Subrogation

     5  

SECTION 2.06.

 

Information

     5  

SECTION 2.07.

 

Payments Free and Clear

     5  

SECTION 2.08.

 

Keepwell

     6  

ARTICLE III Indemnity, Subrogation and Subordination

     6  

SECTION 3.01.

 

Indemnity and Subrogation

     6  

SECTION 3.02.

 

Contribution and Subrogation

     6  

SECTION 3.03.

 

Subordination

     6  

ARTICLE IV Miscellaneous

     7  

SECTION 4.01.

 

Notices

     7  

SECTION 4.02.

 

Waivers; Amendment

     7  

SECTION 4.03.

 

Administrative Agent’s Fees and Expenses; Indemnification

     7  

SECTION 4.04.

 

Successors and Assigns

     8  

SECTION 4.05.

 

Survival of Agreement

     8  

SECTION 4.06.

 

Counterparts; Effectiveness; Several Agreement

     8  

SECTION 4.07.

 

Severability

     9  

SECTION 4.08.

 

Right of Set-Off

     9  

SECTION 4.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     9  

SECTION 4.10.

 

WAIVER OF JURY TRIAL

     10  

SECTION 4.11.

 

Headings

     10  

SECTION 4.12.

 

Termination

     10  

SECTION 4.13.

 

Additional Guarantors

     11  

SECTION 4.14.

 

Amendment and Restatement

     11  

Exhibits

    

Exhibit A               Form of Supplement

  



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty Agreement”) dated as of
March 7, 2017, among TRINITY ACQUISITION PLC, a company formed under the laws of
England and Wales having company number 3588435 (the “Company”; and together
with the Designated Borrowers from time to time party thereto, collectively, the
“Borrowers” and individually, a “Borrower”), WILLIS TOWERS WATSON PUBLIC LIMITED
COMPANY, a company incorporated under the laws of Ireland having company number
475616 (the “Parent”), the other Guarantors (as defined below), and BARCLAYS
BANK PLC, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Company, the Parent, the Administrative Agent, the Lenders party
thereto and the other parties thereto previously entered into the Credit
Agreement dated as of December 16, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), among the Company,
the Parent, the Lenders party thereto and the Administrative Agent.

WHEREAS, the parties to the Existing Credit Agreement have agreed to amend and
restate the Existing Credit Agreement in its entirety and in connection
therewith have entered into that certain Amended and Restated Credit Agreement
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of the date hereof, by and among
the Company, the Parent, the Lenders party thereto, the Administrative Agent and
certain other parties thereto, which Credit Agreement provides, subject to the
terms and conditions of the Credit Agreement, for extensions of credit and other
financial accommodations by the Lenders to the Borrowers;

WHEREAS, The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Guaranty Agreement. The Parent and the other
Guarantors are affiliates of the Company, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement and
are willing to execute and deliver this Guaranty Agreement in order to induce
the Lenders to extend such credit;

WHEREAS, the Guarantors previously entered into that certain Guaranty Agreement,
dated as of December 16, 2011 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Guaranty Agreement”), in favor
of the Guaranteed Parties and the Administrative Agent with respect to the
obligations of the Company under the Existing Credit Agreement; and

WHEREAS, the parties to the Existing Guaranty Agreement wish to affirm their
obligations under the terms of the Existing Guaranty Agreement and have agreed
to amend and restate the Existing Guaranty Agreement in its entirety as set
forth on the terms of this Guaranty Agreement;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Credit Agreement. (a) Capitalized terms used in this Guaranty
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.

(b)    The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Guaranty Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 1.02.    Other Defined Terms. As used in this Guaranty Agreement, the
following terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

“Borrower” and “Borrowers” has the meaning assigned to such term in the
preliminary statement of this Guaranty Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, as it relates
to all or a portion of the Guarantee of such Guarantor, any Swap Obligation if,
and to the extent that, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).

“Guaranty Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty Agreement.

“Guaranteed Parties” means (a) the Lenders (including each Swing Line Lender),
(b) the Administrative Agent, (c) the L/C Issuers and the L/C Administrator,
(d) the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and (e) the successors and assigns of each of the
foregoing.

“Guarantors” means the Parent, each Borrower (with respect to the Obligations of
the other Borrowers), each Subsidiary of the Parent identified on Schedule
1.01(b) of the Credit Agreement and each Subsidiary that, at the Parent’s
election, becomes a party to this Guaranty Agreement as a Guarantor after the
Closing Date in accordance with Section 4.13.

“Obligations” means (a) the due and punctual payment by each Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans and Letters of
Credit, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, and (ii) all other monetary obligations
of each Borrower to any of the Guaranteed Parties under the Credit Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations

 

2



--------------------------------------------------------------------------------

incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), and (b) the due and punctual payment of all the obligations of each
other Loan Party under or pursuant to this Guaranty Agreement and each of the
other Loan Documents; provided that the Obligations of any Guarantor shall not
include any Excluded Swap Obligations.

“Non-Parent Guarantors” means each Guarantor that does not wholly-own (directly
or indirectly) the Company.

“Parent” has the meaning assigned to such term in the preliminary statement of
this Guaranty Agreement.

“Parent Guarantors” means each Guarantor that wholly-owns (directly or
indirectly) the Company.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

ARTICLE II

The Guarantee

SECTION 2.01.    Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each of the Guarantors further agrees that the Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee notwithstanding
any extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to the Borrower or any other
Loan Party of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment.

SECTION 2.02.    Guarantee of Payment. Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of any Borrower or any other Person.

SECTION 2.03.    No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i)

 

3



--------------------------------------------------------------------------------

the failure of any Guaranteed Party to assert any claim or demand or to enforce
any right or remedy under the provisions of any Loan Document or otherwise;
(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guaranty Agreement;
(iii) the release of any security held by any Guaranteed Party for any of the
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; (v) any incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of any
other Loan Party; (vi) any insolvency or similar proceeding of any other Loan
Party; or (vii) any other act or omission that may or might in any manner or to
any extent vary the risk of any Guarantor or otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations). Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Obligations and would be owed by any other Loan Party to
any Guaranteed Party under or in respect of the Loan Documents but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization, insolvency, liquidation, administration or similar
proceeding involving such other Loan Party. Each Guarantor expressly authorizes
the Guaranteed Parties to take and hold security for the payment and performance
of the Obligations, to exchange, waive or release any or all such security (with
or without consideration), to enforce or apply such security and direct the
order and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b)    To the fullest extent permitted by applicable law, each Guarantor waives
(i) any right to require any Guaranteed Party, as a condition of payment or
performance by such Guarantor, to proceed against any Borrower, any other
guarantor (including any other Guarantor) of the Obligations or any other
Person, (ii) any defense based on or arising out of any defense of any Borrower
or any other Loan Party or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Borrower or any other Loan Party, other than the indefeasible payment in full in
cash of all the Obligations and (iii) any law or regulation of any jurisdiction
or any other event affecting any term of any Obligation. The Guaranteed Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Parent, the Borrowers or any
other Loan Party or exercise any other right or remedy available to them against
the Parent, the Borrowers or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Guarantor waives any
defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Parent, any Borrower or any other Loan Party, as the case may be, or any
security.

(c)    Each Guarantor, and by its acceptance of this Guaranty Agreement, the
Administrative Agent and each other Guaranteed Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Agreement and the Guarantee
of the Obligations by each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Debtor Relief Laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Agreement and the Guarantee of the Obligations by each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other
Guaranteed Parties and the Guarantors hereby irrevocably agree that the
Guarantee of the Obligations by each Guarantor (other than the Parent) under
this Guaranty Agreement at any time shall be limited to the maximum amount as
will result in the Guarantee of such Guarantor under this Guaranty Agreement not

 

4



--------------------------------------------------------------------------------

constituting a fraudulent transfer or conveyance after giving full effect to the
liability under this Guaranty Agreement and any contribution rights set forth in
Section 3.02 but before taking into account any liabilities under any other
Guarantee.

(d)    To the extent that any Guarantor shall be required hereunder to pay any
portion of any Obligations exceeding the greater of (i) the amount of the value
actually received by such Guarantor and its Subsidiaries (other than any
Borrowers) from the Facility and (ii) the amount such Guarantor would otherwise
have paid if such Guarantor had paid the aggregate amount of the Obligations
(excluding the amount thereof repaid by any Borrower) in the same proportion as
such Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.
For purposes of determining the net worth of any Guarantor in connection with
the foregoing, all Guarantees of such Guarantor other than the Guarantee of the
Obligations will be deemed to be enforceable and payable after the Guarantee of
the Obligations.

SECTION 2.04.    Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by any Guaranteed Party upon the bankruptcy,
reorganization, insolvency, liquidation, administration or otherwise of any
Borrower, any other Loan Party or otherwise.

SECTION 2.05.    Agreement To Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of any Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against any
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.

SECTION 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

SECTION 2.07.    Payments Free and Clear. All sums payable by each Guarantor
hereunder shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including, subject to Section 3.01 of the
Credit Agreement, any Taxes), and if any such deduction or withholding is
required, the sum payable by such Guarantor shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including withholdings or deductions applicable to additional sums payable
under this Section) the recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made, in accordance with
the terms and subject to the limitations and exceptions set forth in
Section 3.01 of the Credit Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 2.08.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.08 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.08, or otherwise under this Guaranty Agreement, as it relates to such
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2.08 shall remain in full force and
effect until the Obligations under the Loan Documents are paid in full, the
Commitments are terminated and no Letter of Credit remains outstanding. Each
Qualified ECP Guarantor intends that this Section 2.08 constitute, and this
Section 2.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Indemnity, Subrogation and Subordination

SECTION 3.01.    Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), each Borrower agrees that in the event a payment of an
Obligation shall be made by any Guarantor under this Guaranty Agreement, such
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment.

SECTION 3.02.    Contribution and Subrogation. (a) Each Non-Parent Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Non-Parent Guarantor hereunder in respect of
any Obligation and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Non-Parent Guarantors on the date
hereof (or, in the case of any Non-Parent Guarantor becoming a party hereto
pursuant to Section 4.13, the date of the supplement hereto executed and
delivered by such Non-Parent Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.

(b)    Notwithstanding anything to the contrary contained herein, the parties
hereto acknowledge and agree that each Non-Parent Guarantor shall have a right
of reimbursement and indemnity from each Parent Guarantor (to the extent such
Non-Parent Guarantor is a wholly-owned Subsidiary of such Parent Guarantor) for
any amount paid by such Non-Parent Guarantor in lieu of a right of contribution
between such Non-Parent Guarantor and such Parent Guarantor.

SECTION 3.03.    Subordination. (a) Notwithstanding any provision of this
Guaranty Agreement to the contrary, all rights of the Guarantors under Sections
3.01 and 3.02 and all other rights of indemnity, contribution or subrogation
under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations. No failure on the part
of any Borrower or any Guarantor to make the payments required by Sections 3.01
and 3.02 (or any other payments required under applicable law or otherwise)
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

 

6



--------------------------------------------------------------------------------

(b)    Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any other Subsidiary shall be
fully subordinated to the indefeasible payment in full in cash of the
Obligations.

ARTICLE IV

Miscellaneous

SECTION 4.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.

SECTION 4.02.    Waivers; Amendment. (a) No failure or delay by the
Administrative Agent or any Guaranteed Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Guaranteed Parties hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Guaranty Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 4.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent or any
Guaranteed Party may have had notice or knowledge of such Default at the time.
No notice or demand on any Loan Party in any case shall entitle any Loan Party
to any other or further notice or demand in similar or other circumstances.

(b)    Neither this Guaranty Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement.

SECTION 4.03.    Administrative Agent’s Fees and Expenses; Indemnification. (a)
The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 10.04 of
the Credit Agreement.

(b)    Without limitation of its indemnification obligations under the other
Loan Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 10.04(b)
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses incurred by or
asserted against any Indemnitee (including the fees, charges and disbursements
of one counsel to the Indemnitees, taken as a whole and, solely in the case of a
conflict of interest, one additional counsel to each group of similarly affected
Indemnitees, taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant material jurisdiction or one special counsel in any
relevant area of expertise to each group of similarly affected Indemnitees,
taken as a whole) and settlement costs) arising out of, in connection with, or
as a result of, the execution, delivery or performance of this Guaranty
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee

 

7



--------------------------------------------------------------------------------

is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if any Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a dispute solely amongst the
Indemnitees (other than claims against an Indemnitee in its capacity as
Administrative Agent) not arising out of any act or omission of the Parent, the
Borrowers, or any Subsidiary.

(c)    Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereunder. The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Guaranty Agreement or any other Loan Document, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Guaranty
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Guaranteed Party. All amounts due under this Section 4.03 shall be
payable on written demand therefor.

SECTION 4.04.    Successors and Assigns. Whenever in this Guaranty Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Guaranty Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 4.05.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Guaranty Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document, including with
respect to any Letter of Credit, is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

SECTION 4.06.    Counterparts; Effectiveness; Several Agreement. This Guaranty
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Guaranty Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Guaranty Agreement. This Guaranty Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Guaranty Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto and thereafter shall be binding upon each party hereto,
the Administrative Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such parties, the Administrative Agent and the
other Guaranteed Parties and their respective successors

 

8



--------------------------------------------------------------------------------

and assigns, except that no party hereto shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Guaranty Agreement or the Credit Agreement. This Guaranty Agreement shall
be construed as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

SECTION 4.07.    Severability. If any provision of this Guaranty Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty Agreement and the other Loan Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 4.08.    Right of Set-Off. If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer, the L/C Administrator and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Person or Affiliate to or
for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor then due and owing under this Guaranty Agreement
to such Person, irrespective of whether or not such Person shall have made any
demand under this Guaranty Agreement. The rights of each Lender, each L/C Issuer
and the L/C Administrator under this Section 4.08 are in addition to other
rights and remedies (including other rights of set-off) which such Person may
have.

SECTION 4.09.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Guaranty Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without regard to principles of conflicts of
law that would result in the application of any law other than the law of the
State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 4.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

9



--------------------------------------------------------------------------------

(d)    The Parent hereby irrevocably appoints Matthew S. Furman (c/o Trinity
Acquisition plc, One World Financial Center, 200 Liberty Street, 7th floor, New
York, New York 10281), and each Borrower (to the extent not organized under the
laws of the United States) hereby irrevocably appoints CT Corporation System
(c/o CT Corporation System, 111 Eighth Avenue, New York, New York 10011), in
each case, as its authorized agent in the Borough of Manhattan of the City of
New York upon which process may be served in any suit or proceeding relating to
the Credit Agreement, this Guaranty Agreement or any other Loan Document, and
agrees that service of process upon such agent, and written notice of said
service to the Parent or such Borrower, as applicable, by the person serving the
same in the manner provided for notices in Section 4.01, shall be deemed in
every respect effective service of process upon such party in any such suit or
proceeding. The Parent and each Borrower further agree to take any and all
action as may be necessary to maintain such designation and appointment of such
agents in full force and effect from the date hereof until the Commitments have
expired or been terminated and all Obligations shall have been indefeasibly paid
in full. Each other Guarantor irrevocably consents to service of process
delivered by hand or overnight courier service, mailed by certified or
registered mail, to Trinity Acquisition plc, One World Financial Center, 200
Liberty Street, 7th floor, New York, New York 10281 (Attention: Matthew S.
Furman), and the Administrative Agent irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Guaranty
Agreement or any other Loan Document will affect the right of any party to this
Guaranty Agreement to serve process in any other manner permitted by law.

SECTION 4.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
4.10.

SECTION 4.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Guaranty Agreement and shall not affect the construction or interpretation of
this Guaranty Agreement or any other Loan Document.

SECTION 4.12.    Termination. (a) Subject to Section 2.04, this Guaranty
Agreement and the Guarantees made herein shall terminate when all the
outstanding Obligations have been indefeasibly paid in full and the Lenders have
no further commitment to lend under the Credit Agreement.

(b)    (i) A Guarantor shall automatically be released from its obligations
hereunder if such Person ceases to be a Subsidiary of the Parent as a result of
a transaction not restricted under the Credit Agreement and (b) WTW Bermuda
Holdings Ltd., the direct parent company of the Company (the “parent”), shall
automatically be released from its obligations under the Guaranty Agreement, so
long as (i) Willis Towers Watson UK Holdings Limited (the “new parent”) shall be
designated as an additional Guarantor under and in accordance with the terms of
the Guaranty Agreement, (ii) the parent shall distribute to the new parent of
all of its equity interests in the Company, (iii) following such distribution,
the parent shall have no material assets and (iv) no Event of Default shall
exists or would result from such proposed transactions.

 

10



--------------------------------------------------------------------------------

SECTION 4.13.    Additional Guarantors. If the Parent at its option at any time
elects that additional Subsidiaries become Guarantors hereunder after the date
hereof (including as a result of any wholly-owned Subsidiary of the Parent
becoming a Designated Borrower pursuant to Section 2.18 of the Credit
Agreement), then such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein upon
(a) execution and delivery by the Administrative Agent and such Subsidiary of an
instrument in the form of Exhibit A hereto and (b) delivery to the
Administrative Agent of such Organization Documents, resolutions and favorable
opinions of counsel or may be requested by the Administrative Agent in its
reasonable discretion, all in form, content and scope reasonably satisfactory to
the Administrative Agent. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Guaranty
Agreement.

SECTION 4.14.    Amendment and Restatement. Each Guarantor party to the Existing
Guaranty Agreement affirms its duties and obligations under the terms and
conditions of the Existing Guaranty Agreement, and agrees that its guaranty of
the repayment of the Company’s obligations outstanding under the Existing Credit
Agreement, as amended and restated as of the date hereof by the Credit
Agreement, remains in full force and effect and is hereby ratified, reaffirmed
and confirmed. Each Guarantor acknowledges and agrees with the Administrative
Agent that the Existing Guaranty Agreement is amended, restated, and superseded
in its entirety pursuant to the terms hereof.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the day and year first above written.

BORROWER:

 

TRINITY ACQUISITION PLC By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

PARENT GUARANTOR: GIVEN under the common seal of WILLIS TOWERS WATSON PUBLIC
LIMITED COMPANY: By:  

/s/ Roger Millay

Name:   Roger Millay Title:   Authorized Signatory By:  

/s/ Neil D. Falis

Name:   Neil D. Falis Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

NON-PARENT GUARANTORS:

 

TA I LIMITED By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer WILLIS GROUP
LIMITED By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer WTW BERMUDA
HOLDINGS LTD. By:  

/s/ Steven Alcock

  Name:   Steven Alcock   Title:   Director WILLIS INVESTMENT UK HOLDINGS
LIMITED By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

      GIVEN under the common seal of WILLIS TOWERS WATSON SUB HOLDINGS UNLIMITED
COMPANY: Signature:  

/s/ James Campbell

    Signature:  

/s/ Brian Curtis

Name: James Campbell     Name: Brian Curtis

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

WILLIS NORTH AMERICA INC. By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

WILLIS NETHERLANDS HOLDINGS B.V. By:  

/s/ Christof Nelischer

  Name:   Christof Nelischer   Title:   Global Group Treasurer

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent

By:  

/s/ Kayode Sulola

  Name:   Kayode Sulola   Title:   AVP

 

[Signature Page to Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

Exhibit A to the

Amended and Restated Guaranty Agreement

SUPPLEMENT NO.     (this “Supplement”) dated as of             , 20    , to the
Amended and Restated Guaranty Agreement, dated as of March 7, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Guaranty Agreement”),
among TRINITY ACQUISITION PLC, a company formed under the laws of England and
Wales having company number 3588435 (the “Company”; and together with the
Designated Borrowers from time to time party thereto, collectively, the
“Borrowers” and individually, a “Borrower”) , WILLIS TOWERS WATSON PUBLIC
LIMITED COMPANY, a company incorporated under the laws of Ireland having company
number 475616 (the “Parent”), each Subsidiary constituting a “Guarantor”
thereunder as of date hereof (each of the Parent and each such Subsidiary,
individually, a “Guarantor” and collectively, the “Guarantors”) and BARCLAYS
BANK PLC, as Administrative Agent.

A.    Reference is made to the Amended and Restated Credit Agreement, dated as
of March 7, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Parent, the Lenders from
time to time party thereto and Barclays Bank PLC, as Administrative Agent.

B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guaranty
Agreement referred to therein.

C.    The Guarantors have entered into the Guaranty Agreement in order to induce
the Lenders to make Loans. Section 4.13 of the Guaranty Agreement provides that
additional Subsidiaries of the Parent may become (or, with respect to any
Designated Borrower, shall become) Guarantors under the Guaranty Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Guarantor”) is executing this Supplement to
become a Guarantor under the Guaranty Agreement in order to induce the Lenders
to make additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1.    In accordance with Section 4.13 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guaranty Agreement shall be deemed to
include the New Guarantor. The Guaranty Agreement is hereby incorporated herein
by reference.

SECTION 2.    The New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received (a) a counterpart of this Supplement that bears the
signature of

 

A-1



--------------------------------------------------------------------------------

the New Guarantor and the Administrative Agent has executed a counterpart hereof
and (b) such other documents and opinions as the Administrative Agent may have
requested in accordance with Section 4.13 of the Guaranty Agreement. Delivery of
an executed signature page to this Supplement by facsimile transmission or other
electronic imaging means shall be as effective as delivery of a manually signed
counterpart of this Supplement.

SECTION 4.    Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.

SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE
STATE OF NEW YORK.

SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 10.02 of the Credit Agreement.

SECTION 8.    The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

[Remainder of page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By  

 

  Name:   Title:

 

BARCLAYS BANK PLC,

as Administrative Agent

By  

 

  Name:   Title:

 

[Signature Page to Guaranty Supplement]